Exhibit 99.2 NORTH AMERICAN TELECOMMUNICATIONS CORPORATION AND SUBSIDIARY D/B/A BROADSMART Consolidated Financial Statements For The Year Ended December 31, 2015 NORTH AMERICAN TELECOMMUNICATIONS CORPORATION AND SUBSIDIARY D/B/A BROADSMART Table of Contents Page(s) Independent auditors' report 2 Consolidated financial statements: Consolidated balance sheet 3 Consolidated statement of operations 4 Consolidated statement of stockholders' equity 5 Consolidated statement of cash flows 6 Notes to consolidated financial statements 7 - 14 Independent Auditors’ Report Board of Directors and Stockholders North American Telecommunications Corporation and subsidiary d/b/a Broadsmart Fort Lauderdale, Florida We have audited the accompanying consolidated financial statements of North American Telecommunications Corporation and subsidiary d/b/a Broadsmart, which comprise the consolidated balance sheet as of December 31, 2015, and the related consolidated statements of operations, stockholders’ equity, and cash flows for the year then ended, and the related notes to the consolidated financial statements. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of North American Telecommunications Corporation and subsidiary d/b/a Broadsmart as of December 31, 2015, and the results of their operations and their cash flows for the year then ended in accordance with accounting principles generally accepted in the United States of America. BDO USA, LLP Certified Public Accountants West Palm Beach, Florida May 31, 2016 2 NORTH AMERICAN TELECOMMUNICATIONS CORPORATION AND SUBSIDIARY D/B/A BROADSMART CONSOLIDATED BALANCE SHEET (in thousands, except par value) December 31, ASSETS Current assets: Cash and cash equivalents $ Accounts receivable, net of allowance for doubtful accounts of $71 as of December 31, 2015 Inventories Receivable from shareholder Deposits and other current assets 57 Total current assets Property and equipment, net Intangible assets, net Deposits and other non-current assets 96 Total assets $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ Accrued expenses and other current liabilities Deferred revenue, current portion Shareholder loan Current portion of loan payable 38 Total current liabilities Deferred revenue, net of current portion Loan payable, net of current portion 68 Total liabilities Stockholders' Equity Common stock, $1.00 par value; 1,000 shares authorized; 1,000 shares issued and outstanding as of December 31, 2015 1 Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ See accompanying notes to consolidated financial statements. 3 NORTH AMERICAN TELECOMMUNICATIONS CORPORATION AND SUBSIDIARY D/B/A BROADSMART CONSOLIDATED STATEMENT OF OPERATIONS (in thousands) Year Ended December 31, Revenues $ Cost of revenues Gross profit Operating expenses: Sales and marketing General and administrative Total operating expenses Operating income Other income (expense): Interest and dividend income 2 Interest expense ) Other income 2 Total other income (expense) ) Net income $ See accompanying notes to consolidated financial statements. 4 NORTH AMERICAN TELECOMMUNICATIONS CORPORATION AND SUBSIDIARY D/B/A BROADSMART CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY For the Year Ended December 31, 2015 (in thousands) Common Stock Retained Earnings Total Stockholders' Equity Number Amount Balance, January 1, 2015 $
